 Case 2:14-cv-01374 Document 1261 Filed 05/16/19 Page 1 of 1 PageID #: 39979



September 27, 2018
Smith, Cochran and Hicks, PLLC
WV Water Contamination Settlement
Claims Administrator
PO Box 4227
Charleston, WV 25364

RE: WV Water Contamination Settlement

Dear Mr. Greene

This is a follow up on our conversation relating to the claim form sent to me on September 25, 2018. This
is to confirm that I have opt-out and will pursue my claim I filed in State Court Civil Action 14C-85.


Please acknowledge receipt of this enclosed email.




Regards,
Richard Gravely
